Citation Nr: 0807119	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  03-20 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

In June 2007, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  At that hearing, a motion to 
advance this case on the Board's docket was granted by the 
Board, for good cause shown.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2007, the Board referred the case for a medical 
expert opinion whether any currently-diagnosed back disorder 
is related to the veteran's active duty service, and in 
particular, an in-service fall.  In December 2007, VA 
received the VHA medical expert's opinion.  In December 2007, 
the veteran and his representative were advised that the 
Board requested the medical opinion and enclosed a copy of 
that opinion for their review and response.  In January 2008, 
the veteran's representative submitted a response form which 
indicated that he had no further argument and/or evidence to 
submit and to proceed with the adjudication of the appeal.  
However, in January 2008, VA also received that same form 
signed by the veteran in which he indicated that he was 
submitting the enclosed argument and/or evidence and please 
remand his case to the AOJ for review of this new evidence 
submitted.  

As such, the Board must remand the veteran's claim to the RO 
for consideration of this additional evidence.  See 38 C.F.R. 
§§ 19.37(b), 20.1304(c) (2007).

Accordingly, the case is REMANDED for the following action:

The case should be reviewed on the basis 
of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



